DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Prosecution History
The claims submitted on 4/25/2022 state that claims 1-14 are cancelled, claim 15 is amended and claims 16-29 are previously presented.  However, the status of the claims submitted on 4/25/2022 is incorrected because the previous claims submitted on 7/26/2016 had claims 1-14 cancelled, pending claims 15-29, of which claim 15 was originally filed and claims 16-29 which was newly added.  The final rejection mailed on 2/14/2017 stated that claims 16-29 were withdrawn since applicant has received an action on the merits for the originally presented invention directed to claims 1-15 (originally submitted on 4/6/2015), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-29 dated 4/25/2022 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The proper claim status is as shown below.
Claims 1-14 are cancelled.
Claims 15-29 are pending and previously presented
Claims 16-29 are withdrawn.

Election/Restrictions
Submitted claims 16-29 (Group II [claims 16-27], Group III [claim 28], Group IV [claim 29]) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are distinct, each from the other because of the following reasons: Inventions I-IV are unrelated:  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 800.01 and § 806.06).  In the instant case, the inventions are different because they have different designs.  Invention I recites limitations (i.e. the evacuation slide sloping downwardly along the evacuation slide’s entirety, such that a higher end of the slide is positioned closer to the back side of the housing, a lower end of the slide is positioned closer to the front side of the housing) that are not required by Inventions II, III or IV.  
Invention II recites limitations (i.e. an evacuation slide extending through the external opening and terminating outside the housing grill above the lowest point of the external receptacle) that are not required by Inventions I, III or IV.  
Invention III recites limitations (i.e. an internal mechanism configured as a downward sloping path, extending through an interior of the housing and terminating outside the housing) that are not required by Inventions I, II or IV.
Invention IV recites limitations (i.e. a body containing at least one vertical grilling area disposed between at least two cooking elements; the receptacle is disposed at least partially outside the body) that are not required by Inventions I, II or IV.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claim 15 is allowed.

Response to Amendments
Claims 1-14 are cancelled.
Claims 15-29 are pending and previously presented
Claims 16-29 are withdrawn.

Response to Arguments
Applicant has argued on page 7 of the Remarks that claims 16-29 are not directed to distinct inventions from claim 15 and keeps claims 16-29 in consideration, the examiner respectfully disagrees.  The originally presented claims 1-14 on 4/6/2015 did not include the limitations of claims 16-29 directed to “an external receptacle detachably connected to an outside of the housing and disposed at least partially outside of the; an evacuation slide (claim 16); an external receptacle detachably connected to or detached from and adjacent to an outside of the housing and disposed outside of the housing during the operation of the grill (claim 28); the receptacle is disposed at least partially outside of the body or disposed completely outside and near the external opening during the operation of the grill (claim 29)” and where therefore originally presented.  Additionally, claims 16-29 are distinct from claim 15 because they are unrelated as set forth in the election restriction above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/22/2022